Dismissed and Memorandum Opinion filed August 4, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00693-CV

                      JOHN GANNON, INC., Appellant

                                       V.
                    21333 INVESTMENTS, INC., Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-67138

                         MEMORANDUM OPINION

      Appellant/Cross-Appellee, John Gannon, Inc. (“Gannon”), appeals the trial
court’s order granting its motion for summary judgment contending that the trial
court erroneously “disposed of the case and granted more relief than requested by
entering a final judgment on its docket sheet when Gannon’s request for attorneys’
fees remained pending.”     Appellee/Cross-Appellant, 21333 Investments, Inc.
(“21333 Investments”), challenges the trial court’s order granting Gannon’s motion
for summary judgment on 21333 Investments’ counterclaims contending that (1)
the trial court erred by holding that 21333 Investments breached its lease
agreement with Gannon; (2) the trial court erred by “essentially ruling that Gannon
would be free to put the contemplated billboard anywhere on [the property at
issue], despite the specific agreement in [an exhibit] that states otherwise”; (3) the
defense of impossibility precludes summary judgment in favor of Gannon because
the City of Houston did not grant a permit to Gannon to place the sign at the agreed
upon location; and (4) fact issues preclude summary judgment. We dismiss the
appeal for want of subject matter jurisdiction.

                                   BACKGROUND

      Gannon and 21333 Investments entered into a 10-year lease agreement in
September 2018. Under the lease, Gannon would have the right to erect and
maintain its billboard on a portion of 21333 Investments’ property as described in
an attachment to the lease. After signing the lease, Gannon attempted to obtain a
permit from the City of Houston to construct the billboard on the originally agreed-
upon location by the parties. In July of 2019, however, the City of Houston
informed Gannon that the location needed to be moved approximately one hundred
feet west of the originally contemplated location in accordance with a City-
approved location map. 21333 Investments refused to consent to the new location
because another tenant on the property objected to the new location for the
billboard.

      In September 2019, Gannon sued 21333 Investments asserting claims for
breach of contract, declaratory relief, and attorney’s fees. 21333 Investments filed
its original answer in October 2019. Several days later, Gannon filed a traditional
motion for summary judgment on its claims for breach of contract and declaratory
relief, requesting the trial court find as a matter of law that “(1) 21333 Investments,
Inc. is liable to John Gannon, Inc. for breach of contract, (2) John Gannon, Inc. is

                                          2
entitled to a declaratory judgment that the Lease entitles Gannon to place the Sign
on the Property in the location identified on Exhibit 4, and (3) 21333 Investments,
Inc. shall consent to the placement of the sign on the Property in the location
identified on Exhibit 4.” In its summary judgment motion, Gannon did not request
any relief regarding its claim for attorney’s fees.

      In January 2020, 21333 Investments filed its response to Gannon’s motion
for summary judgment.         Seven days later, Gannon filed a reply to 21333
Investments’ summary judgment response and objections to 21333 Investments’
evidence. In March, 21333 Investments filed its second amended original answer
and original counterclaim, asserting counterclaims for breach of contract and
declaratory judgment as well as several affirmative defenses. In April, Gannon
filed a traditional motion for summary judgment on 21333 Investments’
counterclaims. In May, 21333 Investments filed a motion for continuance of the
summary judgment hearing, which the trial court granted.

      On July 22, 2020, the trial court signed an order granting Gannon’s motion
for summary judgment on 21333 Investments’ counterclaims. That same day, the
trial court also signed an order granting Gannon’s motion for summary judgment.
On August 18, 2020, Gannon filed a motion for partial new trial stating that (1) the
trial court’s docket sheet reflects the court signed a final summary judgment, and
(2) “[t]o the extent the Court’s entry of judgment constitutes a final judgment,
[Gannon] seeks a new trial for the limited purpose of having the Court consider
Gannon’s reasonable attorneys’ fees and costs.” 21333 Investments opposed
Gannon’s motion for partial new trial. In October 2020, Gannon filed a notice of
appeal and 21333 Investments filed a cross-notice of appeal.

                                    JURISDICTION

      Subject matter jurisdiction is never presumed, cannot be conferred by
                                           3
consent or estoppel, and cannot be waived. See Wilmer-Hutchins Indep. Sch. Dist.
v. Sullivan, 51 S.W.3d 293, 294 (Tex. 2001) (per curiam); Waco Indep. Sch. Dist.
v. Gibson, 22 S.W.3d 849, 850 (Tex. 2000); Dubai Petroleum Co. v. Kazi, 12
S.W.3d 71, 76 (Tex. 2000); Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d
440, 443-44 (Tex. 1993). Even if not raised, issues affecting jurisdiction must be
reviewed sua sponte. M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004)
(per curiam); Gantt v. Gantt, 208 S.W.3d 27, 30 (Tex. App.—Houston [14th Dist.]
2006, pet. denied).

      As an appellate court, we lack jurisdiction to review an interlocutory order
unless a statute specifically authorizes an exception to the general rule, which is
that appeals may only be taken from final judgments. See Qwest Commc’ns Corp.
v. AT & T Corp., 24 S.W.3d 334, 336 (Tex. 2000) (per curiam). When, as here,
there has been no conventional trial on the merits, “an order or judgment is not
final for purposes of appeal unless it actually disposes of every pending claim and
party or unless it clearly and unequivocally states that it finally disposes of all
claims and all parties.” See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex.
2001).

      The record before us contains no orders, whether taken individually or
collectively, which dispose of all parties and claims in this case. In our record, we
have the trial court’s (1) ORDER GRANTING JOHN GANNON, INC.’S
MOTION        FOR      SUMMARY           JUDGMENT          ON      DEFENDANT’S
COUNTERCLAIMS; and (2) ORDER GRANTING JOHN GANNON, INC.’S
MOTION FOR SUMMARY JUDGMENT.                        Gannon moved for summary
judgment, requesting “that the Court render Summary Judgment in favor of John
Gannon, Inc. and hold as a matter of law that (1) 21333 Investments, Inc. is liable
to John Gannon, Inc. for breach of contract, (2) John Gannon, Inc. is entitled to a

                                         4
declaratory judgment that the Lease entitles Gannon to place the Sign on the
Property in the location identified on Exhibit 4, and (3) 21333 Investments, Inc.
shall consent to the placement of the sign on the Property in the location identified
on Exhibit 4.” Gannon did not move for summary judgment on its claim for
attorney’s fees, and the trial court did not rule on that claim in any order.

      Therefore, we notified the parties that we would consider dismissal of the
appeal on our own motion for want of jurisdiction unless any party filed a response
on or before June 12, 2022, showing the trial court disposed of all parties and all
claims. Neither party filed a response to our notice.

      The trial court orders before us do not dispose of Gannon’s outstanding
attorney’s fees claim nor do the orders “clearly and unequivocally state[] that
[they] finally dispose[] of all claims and all parties.” See id. Thus, there is no final
judgment because the trial court did not dispose of all claims and parties in this
case or use clear and unequivocal language stating it finally disposed of all claims
and parties. See id. Because we conclude there is no final judgment, we lack
jurisdiction and must dismiss the appeal.        See Bison Bldg. Materials, Ltd. v.
Aldridge, 422 S.W.3d 582, 585 (Tex. 2012) (“Unless specifically authorized by
statute, Texas appellate courts only have jurisdiction to review final judgments.”);
Eter v. Moghnieh, No. 14-21-00627-CV, 2022 WL 599260, at *1 (Tex. App.—
Houston [14th Dist.] Mar. 1, 2022, no pet.) (mem. op.) (per curiam) (Appellee’s
“outstanding claim for attorney’s fees render this appeal interlocutory” and “the
appeal is ordered dismissed for want of jurisdiction.”).




                                           5
                                    CONCLUSION

      Having concluded there is no final, appealable judgment, we dismiss the
appeal for lack of subject matter jurisdiction.




                                        /s/       Meagan Hassan
                                                  Justice


Panel consists of Justices Wise, Spain, and Hassan.




                                              6